Title: From Thomas Jefferson to Albert Gallatin, 28 February 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            
                                Feb. - Apr. 1807
                            
                        
                        The inclosed may perhaps merit enquiry.
                        persons to be consulted on the survey of the coast.
                        Robert Patterson
                        Ellicott
                        Briggs
                        Garnet
                        Bp. Madison
                        Hasler
                        Moore of the treasury
                        it would be well to enquire of them also whether they know any persons whom they can recommend as capable of
                            acting in the different parts. I presume a capability of determining the longitude by lunar observations will be a good
                            test.
                        
                    